NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted September 19, 2012*
                                 Decided September 20, 2012

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐3541

CALVIN L. MERRITTE,                                 Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division. 
       v.
                                                    No. 10 C 5163
THOMAS TEMPLETON, et al.,
    Defendants‐Appellees.                           Samuel Der‐Yeghiayan,
                                                    Judge.



                                         O R D E R


       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 10‐3541                                                                             Page 2

        The district court dismissed Calvin Meritte’s civil‐rights lawsuit on the ground that
he failed to pay a filing fee or show that he was unable to pay. The court also denied
Merritte’s post‐judgment motion to vacate the dismissal. Merritte appeals; because Merritte
told the district court that he received over $5,000 after he filed suit but had no financial
obligations, it permissibly concluded that Merritte was able to afford the filing fee, so we
affirm the judgment.

        In 2010 Merritte attempted to file a complaint under 42 U.S.C. § 1983 alleging that
police officers and employees at a state jail had violated his constitutional rights. He
attached an application to proceed in forma pauperis, see 28 U.S.C. § 1915(a)(1), but the
district court denied that application because Merritte failed to provide a certified copy of
the account statement from his prison trust‐fund, see id. § 1915(a)(2). In its order denying
the application, the court also warned Merritte that his case would be dismissed if he did
not pay a $350 filing fee or provide a completed pauper application within five weeks. Over
the next several weeks, the district court received letters from Merritte reporting that he
had been transferred between prisons and had not yet received any information regarding
his complaint. But Merritte did not pay the filing fee or submit another pauper application,
and seven weeks after its warning, the court dismissed his case.

        Two weeks later Merritte asked the district court to vacate the dismissal and give
him more time to apply for pauper status. He explained that he had only just learned of the
court’s order from two months earlier denying his application. But three days later, before
the district court had resolved his motion, Merritte appealed the court’s dismissal of his
case. We noted that the appeal would be premature if Merritte’s post‐dismissal filing in the
district court was a timely motion under Federal Rule of Civil Procedure 59(e), and we
asked Merritte to address the issue. After seeing our order, the district court construed
Merritte’s filing as a Rule 59(e) motion and gave him more time to pay the filing fee or
submit a complete application. We then suspended briefing in Merritte’s appeal and
ordered him to report to us the disposition of his Rule 59(e) motion.

        Three days after the district court gave him this additional chance to revive his case,
Merritte filed a motion that cited Federal Rule of Civil Procedure 60(b) and again asked the
court to vacate the dismissal of his case. The district court denied that motion, explaining
that it had already given Merritte an opportunity to submit another application and that he
still had more time to reapply or pay the filing fee. Merritte, however, told us in a status
report that his “Motion For Relief” had been denied. Believing that he was referring to his
Rule 59(e) motion, we resumed briefing in this appeal because a denial of a Rule 59(e)
motion makes effective an earlier‐filed notice of appeal. See FED. R. APP. P. 4(a)(4)(B)(I).
No. 10‐3541                                                                                Page 3

        The district court denied Merritte’s Rule 59 motion shortly after we resumed
briefing in this appeal, and five months before he filed his appellate brief. Merritte
submitted a second pauper application that included his prisons’ account statements, as the
district court had requested. But the court denied his application because it showed that
during most of the 15 months since he filed suit, Merritte was able to pay a filing fee. The
court explained that Merritte had reported receiving $4,721.00 in gifts and $830.97 from a
lawsuit settlement over the past year and that as a prisoner he is relieved from having to
spend this money on the necessities of life. See Lumbert v. Ill. Dep’t of Corr., 827 F.2d 257, 260
(7th Cir. 1987). For these reasons, the district court also denied his Rule 59(e) motion.

        On appeal Merritte argues that the court abused its discretion by denying his post‐
dismissal motion to reinstate the case. He reasons that the court should have given him
more time to file another pauper application because he did not receive the order denying
his first application until almost two months after it was issued. 

        Even if Merritte did not timely receive the original order denying his application,
the district court properly denied his Rule 59(e) motion. After Merritte filed that motion,
the court did give him another chance to file a second application, and after Merritte filed it,
the court considered it on the merits. Moreover the court did not abuse its discretion, see
Heyde v. Pittenger, 633 F.3d 512, 521 (7th Cir. 2011), in denying his Rule 59(e) motion or the
second application. A litigant wishing to proceed in forma pauperis must show that he is
unable to pay required filing fees. 28 U.S.C. § 1915(a)(1); Lister v. Dep’t of Treasury, 408 F.3d
1309, 1312 (10th Cir. 2005). Courts have wide discretion to decide whether a litigant is
impoverished, Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 (11th Cir. 2004), and a
court must dismiss a case if it determines any time during the suit that the plaintiff’s
allegation of poverty is untrue, 28 U.S.C. § 1915(e)(2)(A). Here, in the papers that
accompanied his second application to proceed in forma pauperis, Merritte reported that
over the past year while his suit was pending he received more than $5,500. He did not list
any financial obligations. Merritte mentioned that he “contribute[s] what [he] can” to his
sister and his daughter’s caretaker, but he did not specify the extent of that charity. And the
only withdrawals for their benefit that we can discern from his account statements are a
$515.44 payment Merritte made for his sister’s “rent and phone bill” and a $30 check paid
to the caretaker that was later cancelled. The vast majority of Merritte’s funds were paid to
prison commissaries. Under these circumstances, the district court was permitted to
withhold the privilege of proceeding without prepaying a filing fee. See Roller v. Gunn, 107
F.3d 227, 233 (4th Cir. 1997) (“If a prisoner determines that his funds are better spent on
other items rather than filing a civil rights suit, he has demonstrated an implied evaluation
of that suit that the courts should be entitled to honor.”) (internal quotation marks omitted).
No. 10‐3541                                                                               Page 4

       Merritte also appears to believe, incorrectly, that this appeal covers the denial of his
Rule 60(b) motion. Although the denial of his timely Rule 59(e) motion does not require a
notice of appeal separate from the underlying dismissal, see Borrero v. City of Chicago, 456
F.3d 698, 700 (7th Cir. 2006), the denial of a Rule 60(b) does, Sosebee v. Astrue, 494 F.3d 583,
590 (7th Cir. 2007), so this appeal does not extend to that latter motion.

       Accordingly, we AFFIRM the judgment of the district court.